DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 3/16/22
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/22 was filed after the mailing date of the previous Office Action on 12/16/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures Larrosa et al (Stimulant and Anticataplectic Effects of Reboxetine in Patients with .
Larrosa discloses a dosage form comprising at least 2 doses of reboxetine with each dosage comprising at least 2 mg up to 6 mg (page 283).  The doses are administered at breakfast and lunch with a first dose of 6 mg and a second dose of 4 mg (Treatment Schedule). 
The reference makes clear that the dosing regimen requires at least two separate dosages that are separated by at least 3 to 4 hours. The reference is however silent to the specific release of the individual doses. Separate doses have pulsed releases are known in the art as seen in the Rariy patent.
Rariy discloses a pharmaceutical product comprising a single dosage form comprising from 1 mg to 10 mg of an active agent in a first, second release components (abstract, Examples). The active agents include reboxetine (col. 11, lin. 58-60). The formulation comprises an initial immediate release with a second pulsed release 3 to 14 hours, following the oral administration with a second dosage preferably 5 to 12 hours later (col. 16, lin. 34-55). The dosage comprises a first immediate release portion and a second pulsed release portion (Figure 3, 4). The polymers used to delay the release of the components include polymers that comprise quaternary ammonium compounds, and cellulose derivatives (col. 19, lin. 20-55). The tablet can be present as a bilayer tablet (col. 20, lin. 40-45). The formulation comprises binders, lubricants and inert excipients (Examples). The drug can be present in an inner core with an outer portion and a release component disposed between them (Figures 2-4). The product comprises an immediate release component (col. 16, lin. 48-55).  It would have been obvious to use the combined immediate and delayed release formulation for the treatment of Larrosa as it requires controlled release doses that cover the entire day.
While the reference discloses a pharmaceutical product comprising reboxetine, the reference is silent to the specific salt of the instant claims. The use of this specific salt is well known in the art as seen in the Hughes patent.
See In re Aller, 220 F.2d 454 105 USPQ 233, 235 (CCPA 1955).
With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable solid dosage useful for a daily dosage form.  It would have been obvious to include the dosage forms of Rariy and Hughes into the dosing regimen of Larrosa as they solve the same problem.  It would have been obvious to optimize the concentrations of the releasing components in line with the package labels as it would have been industry standard. It would have been obvious to combine the prior art into a controlled release dosage form with an expected result of a stable once a day dosage form.
Response to Arguments
Applicant's arguments filed 3/16/22 have been fully considered but they are not persuasive. Applicant argues that the combination does not discloses the newly amended limitation that the . 
It is the position of the Examiner that the prior art combination provides sufficient disclosures to render the claims obvious.  As discussed above, the formulations of Rairy and Hughes provides pharmaceutical products with the same drug, combined in the same concentration and arranged with the same materials for multiple releases of the drug compound.  Hughes discloses that the drug content is from 5-60% of the dry weight and it would have been obvious to optimize these ranges in order to produce a stable dosage form useful in treating the same conditions.    The Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same material structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). It would have been obvious to include the dosage forms of Rariy and Hughes into the dosing regimen of Larrosa as they solve the same problem.  It would have been obvious to optimize the concentrations of the releasing components in line with the package labels as it would have been industry standard. It would have been obvious to combine the prior art into a controlled release dosage form with an expected result of a stable once a day dosage form.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618